Name: Commission Regulation (EEC) No 3300/85 of 25 November 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/33 COMMISSION REGULATION (EEC) No 3300/85 of 25 November 1985 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Regulation (EEC) No 2984/85 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2984/85 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 137, 27 . 5. 1985, p. 22. V) OJ No L 286, 26 . 10 . 1985, p . 21 . No L 316/34 Official Journal of the European Communities 27. 11 . 85 ANNEX to the Commission Regulation of 25 November 1985 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 36 from 2 to 8 December 1985 (') Week No 37 from 9 to 15 December 1985 (') Week No 38 from 16 to 22 December 1985 (') Week No 39 from 23 to 29 December 1985 (') Week No 40 from 30 December 1985 to 5 January 1986 (') 02.01 A IV b) 1 2 3 4 5 aa) bb) 111,205 77,844 122,326 144,567 144,567 202,393 116,943 81,860 128,637 152,026 152,026 212,836 122,500 85,750 134,750 159,250 159,250 222,950 128,148 89,704 140,963 166,592 166,592 233,229 134,058 93,841 147,464 174,275 174,275 243,986 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.